t c memo united_states tax_court specialty transport delivery services inc petitioner v commissioner of internal revenue respondent docket no filed date joseph h o’donnell jr for petitioner pamela j arthur-gerlach for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 notice_of_determination regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa for and the issues for decision are whether john f ludlow ludlow was an employee of petitioner for federal employment_tax purposes during through and if so whether petitioner is entitled to relief under sec_530 of the revenue act of publaw_95_ 92_stat_2885 as amended sec_530 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for convenience fica and futa taxes are collectively referred to as employment_taxes findings_of_fact some of the facts were deemed stipulated pursuant to rule f certain additional facts have been stipulated by the parties the stipulated facts are incorporated in our findings by this reference petitioner’s organization and operations ludlow has been in the business of providing hauling services since he subsequently decided to incorporate his business on account of the protections afforded by limited_liability in that a corporation’s debts are generally not assessed against individual shareholders since the trucking business involves a high degree of potential liability in the event of an accident petitioner was incorporated in pennsylvania on date and has at all relevant times operated as an s_corporation petitioner’s principal_place_of_business has been located in levittown pennsylvania at the address of ludlow’s personal_residence from the time of its incorporation to the present since its organization petitioner has provided pickup and delivery services to distributors wholesalers and manufacturers of steel steel coil and steel-related products this activity was and is petitioner’s only business and only source_of_income ludlow has been the sole shareholder of petitioner from the time of its incorporation and throughout and ludlow has at all times served as petitioner’s president and only officer minutes from petitioner’s annual meetings of directors and shareholders reflect that for each of the years in issue ludlow was elected president vice president secretary and treasurer ludlow was also petitioner’s sole director during and ludlow performed the following services for petitioner ordered and purchased supplies on behalf of petitioner entered into verbal and or written agreements on behalf of petitioner oversaw the finances of petitioner collected moneys owed petitioner managed petitioner maintained customer satisfaction performed all bookkeeping services for petitioner with assistance from his spouse sharon ludlow from time to time and performed all q4e- pickup and delivery services for clients on behalf of petitioner no other person provided any services to petitioner during the period in issue petitioner received client referrals from pyle transport services inc pyle transport of west chester pennsylvania ludlow performed services on behalf of petitioner pursuant to an independent_contractor service agreement between petitioner and pyle transport dated date and identifying ludlow as the driver for petitioner during and petitioner maintained a business commercial checking account ludlow shared signature_authority on petitioner’s account with his spouse petitioner did not make regular payments at fixed times to ludlow for his services rather ludlow or his wife obtained funds from petitioner’s bank account to pay ludlow as his needs arose petitioner neither classified any payment as a dividend nor distributed any dividends to shareholders from through petitioner’s tax reporting petitioner timely filed forms 1120s u s income_tax return for an s_corporation and related schedules for through on these returns petitioner did not report treating ludlow or any other individual as an employee of petitioner petitioner filed a form_1120s for each of the years and petitioner reported ordinary_income from its trade_or_business of dollar_figure dollar_figure and dollar_figure for - and respectively petitioner claimed no deduction either for compensation of officers or for salaries and wages in or for petitioner’s return reflects a deduction of dollar_figure for compensation of officers schedules k- shareholder’s share of income credits deductions etc attached to the returns show dollar_figure for dollar_figure for and dollar_figure for as the pro_rata share of and asa property distribution other than a dividend to ludlow petitioner’s forms 1120s were signed by ludlow as president and by joseph m grey grey as preparer during the period from to petitioner did not issue any forms w-2 wage and tax statement to ludlow petitioner also did not issue any forms 1099-misc miscellaneous income to ludlow in or in petitioner issued a form 1099-misc to ludlow for dollar_figure non-employee compensation and dollar_figure rents for_the_use_of ludlow’s residence as a business office for petitioner since petitioner’s incorporation in petitioner has not reported paying ludlow a salary or wages for work he performed on behalf of petitioner petitioner did not file a form_941 employer’s quarterly federal tax_return for any quarter in or ora form_940 employer’s annual federal unemployment futa_tax return for or the ludlows’ tax reporting for each of the years and ludlow and his spouse filed a joint form_1040 u s individual_income_tax_return on these returns the ludlows reported as ordinary_income from rental real_estate royalties partnerships s_corporations trusts etc dollar_figure dollar_figure and dollar_figure for and respectively for and attached schedules e supplemental income and loss characterize the foregoing amounts as nonpassive_income from schedules k-1 for dollar_figure is shown on schedule e as nonpassive_income from schedules k-1 dollar_figure is shown on schedule e and on form_4831 rental income as rent and dollar_figure is shown on schedule c profit or loss from business as gross_receipts although a deemed stipulation states that dollar_figure was reported on the schedule e as nonpassive_income from schedules k-1 a subsequent stipulation and documentary_evidence reveal the allocation above the notice_of_determination prior to the audit underlying the instant case covering and respondent neither audited petitioner for employment_tax purposes nor challenged petitioner’s treatment of ludlow as other than an employee thereafter on date respondent sent to petitioner the notice_of_determination at issue in this proceeding the notice was based on a - determination that ludlow was to be legally classified as an employee for purposes of federal employment_taxes and that petitioner was not entitled to relief from such classification pursuant to sec_530 enclosed with the notice was a schedule setting forth petitioner’s liabilities for fica and futa taxes it is stipulated that if the court decides that ludlow is to be classified as an employee for federal employment_tax purposes for all periods in and the amounts of taxes due and owing are as set forth in the notice_of_determination conversely if the court decides that ludlow should not be classified as an employee for any of the periods in issue the parties agree that petitioner owes no employment_taxes ultimate findings_of_fact ludlow as president of petitioner performed more than minor services and received remuneration therefor petitioner did not have a reasonable basis for failing to treat ludlow as an employee during the years in issue opinion it statutory and regulatory provisions a subtitle c of the internal_revenue_code subtitle c of the internal_revenue_code governs payment of employment_taxes in particular sec_3111 and sec_3301 impose taxes on employers under fica pertaining to social_security and futa pertaining to unemployment respectively based on wages paid to employees the term wages as used in these statutes generally encompasses all remuneration for employment sec_3121 sec_3306 employee is defined for purposes of fica_taxes in sec_3121 and with modifications not germane here sec_3306 1i1 makes this definition applicable for purposes of futa taxes as well sec_3121 provides sec_3121 employee --for purposes of this chapter the term employee means--- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- a as an agent-driver or commission-- driver b as a full-time insurance salesman c as a home worker or d as a traveling or city salesman xk kk ke under specified conditions or any individual who performs services that are included under an agreement entered into pursuant to sec_218 of the social_security act --- - regulations promulgated under sec_3121 clarify the scope of the inclusion in paragraph for corporate officers as follows generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_31 d - b employment_tax regs identical language is also included in regulations promulgated under sec_3306 sec_31 -l e employment_tax regs b sec_530 of the revenue act of sec_530 operates in enumerated circumstances to afford relief from employment_tax liability notwithstanding the actual relationship between the taxpayer and the individual performing services the statute provides in part sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability -- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee -- - then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee statutory standards providing one method of satisfying the requirements of paragraph -- for purposes of paragraph a taxpayer shall in any case be treated as having a reasonable basis for not treating an individual as an employee for a period if the taxpayer’s treatment of such individual for such period was in reasonable reliance on any of the following a judicial precedent published rulings technical_advice with respect to the taxpayer or a letter_ruling to the taxpayer b a past internal_revenue_service audit of the taxpayer in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual or c long-standing recognized practice of a significant segment of the industry in which such individual was engaged in specified circumstances sec_530 places the burden_of_proof on the commissioner with respect to certain issues under sec_530 but this provision does not affect our analysis here sec_530 applies only to periods after date so has no bearing on petitioner’s liabilities for small_business job protection act of publaw_104_188 sec b 110_stat_1767 for subsequent periods a taxpayer desiring to take advantage of sec_530 first must establish a prima facie case that it was reasonable not to treat an individual as an employee and must have fully cooperated with the secretary because as explained in detail below petitioner did not establish a prima facie case that its treatment of ludlow was reasonable the burden_of_proof remains on petitioner with respect to and as well il classification of ludlow for employment_tax purposes a status under fica and futa provisions in contending that ludlow should not be classified as an employee under the fica and futa provisions of the internal_revenue_code petitioner focuses on ludlow’s status as an s_corporation shareholder and alleged lack of status as a common_law_employee we briefly address these contentions seriatim contentions regarding s_corporation shareholders petitioner cites sec_1366 sec_1372 and sec_6037 and 70_f3d_548 9th cir presumably in support of an argument that s_corporation shareholders should not be deemed employees sec_1366 and sec_6037 generally require that income items of s_corporations be passed through to shareholders on a pro_rata basis and reported by such shareholders in a manner consistent with treatment on the corporate return these rules however pertain to calculation of income_tax_liability under subtitle a and have no bearing on computation of federal employment_taxes 117_tc_141 affd sub nom 54_fedappx_100 3d cir furthermore an employer cannot by the expedient of characterizing moneys paid in remuneration for services as distributions of net_income rather than as wages avoid fica and futa liabilities id pincite thus as in veterinary surgical consultants p c v commissioner supra pincite and 119_tc_121 we reject any suggestion that petitioner’s passing through of its net_income to ludlow precludes the finding of an employer-employee relationship between petitioner and ludlow we likewise reject as not germane to the question before us petitioner’s reliance on sec_1372 addressing fringe_benefits under subtitle a and the reference to that statute in durando v united_states supra pincite see veterinary surgical consultants p c v commissioner supra pincite contentions regarding common_law employment petitioner contends that employee as used throughout sec_3121 must be construed in a manner consistent with its use in sec_3121 such that the usual common_law rules for determining existence of an employer-employee relationship are to be taken into account in support of this position petitioner quotes the following passage from tex carbonate co v phinney 307_f2d_289 5th cir the statutory definition of employees as including officers of a corporation will not be so construed as to mean that an officer is an employee per se only such officers as work for it in fact are to be so included and in determining whether an officer is an employee within the meaning of the statutes the usual employer-employee tests are to be applied petitioner further emphasizes that common_law focuses on whether the alleged employer held the right to control the details of the work performed by the individual and argues that petitioner had neither the authority nor the ability to exert control_over ludlow there exist however at least two fatal defects in petitioner’s arguments in this regard first from the standpoint of statutory construction the premise underlying petitioner’s position finds no support either in the structure of the text or in the tex carbonate co v phinney supra decision sec_3121 is written in the disjunctive with each of the four paragraphs expressly separated from the next by or accordingly each paragraph affords a separate and independent basis for deeming one engaged to perform services an employee individuals described in paragraphs and of sec_3121 are therefore frequently referred to as statutory employees subject_to fica and futa regardless of their status under common_law see joseph m grey pub accountant p c v commissioner supra pincite moreover tex carbonate co v phinney supra is not authority to the contrary significant regulatory and statutory developments have occurred since the years in issue in that case -- given that sec_31_3121_d_-1 and sec_31 -l e employment_tax regs were promulgated after those years and that the futa definition of employee then in effect appears to have contemplated a corporate officer who could be an independent_contractor under common_law see eg sec i r c the court of appeals’ statements concerning common_law rules may no longer be relevant joseph m grey pub accountant p c v commissioner supra pincite n the opinion in tex carbonate co v phinney supra pincite recognized that regardless of the test purportedly being applied such officers as work for a corporation in fact are included as employees the court also addressed the impact of an alleged absence of control in that case as follows even though an absence of control is shown and this as we have noted has not been done the force of the factor is diminished to near de_minimis by the fact that the service provider himself was a member of the board_of directors a vice president and the executive of the company in charge of its sales and the development of its markets id pincite hence critical components of the analysis in tex carbonate co v phinney supra are consistent with the current regulatory approach to officers and contrary to petitioner’s position second from a factual standpoint even if the common_law control factor were pertinent to our evaluation petitioner has failed to establish a lack of control_over ludlow in the performance of his services as in joseph m grey pub -- - accountant p c v commissioner supra pincite to accept petitioner’s contentions in this regard would be the equivalent of disregarding the corporate form in which ludlow chose to conduct his business caselaw does not permit a taxpayer to use his or her dual role as a shareholder of and service provider to a corporation as grounds for ignoring the legal ramifications of the business construct so selected 319_us_436 joseph m grey pub accountant p c v commissioner supra pincite application of sec_3121 d on the basis of the foregoing analysis application of sec_3121 is not precluded or limited here by considerations pertaining to ludlow’s status as an s_corporation shareholder or under the common_law sec_3121 and sec_31_3121_d_-1 and sec_31 -l1 e employment_tax regs specify that corporate officers are to be classified as employees if they perform more than minor services and receive or are entitled to receive remuneration the overwhelming weight of the evidence here shows that ludlow’s activities vis-a-vis petitioner met these criteria accordingly considerations with respect to burden_of_proof do not affect our analysis on this point ludlow at all relevant times served as petitioner’s president and worked in all aspects of petitioner’s delivery -- - operations ludlow also obtained remuneration from petitioner’s bank account as his needs arose furthermore although sec_3121 may be inapplicable to the extent that an officer performs services in some other capacity i as an independent_contractor petitioner has offered no convincing evidence that ludlow worked for or was engaged by petitioner in a capacity other than as an officer see joseph m grey pub accountant p c v commissioner t c pincite revrul_82_83 1982_1_cb_151 the only item referenced in the record that could suggest an independent_contractor relationship is the form 1099-misc reporting nonemployee compensation_for this document is uncorroborated by other evidence such as a service agreement and is entitled to little weight see joseph m grey pub accountant p c v commissioner supra pincite hence we conclude that ludlow was an employee of petitioner for employment_tax purposes in accordance with sec_3121 b availability of sec_530 relief sec_530 affords relief from employment_tax liability notwithstanding an adverse classification where the following three requirements are satisfied the taxpayer has not treated the individual or any individual holding a substantially_similar position as an employee for any period the taxpayer has consistently treated the individual as not being an employee - on all tax returns for periods after date and the taxpayer has a reasonable basis for not treating the individual as an employee sec_530 with respect to the case at bar respondent has conceded that petitioner meets the first of the above requirements as regards the second respondent contends that petitioner did not meet this reporting requirement for and but because of the form misc respondent does not argue that a similar failure exists for the third regquirement is in dispute for each through and since lack of a reasonable basis for not treating ludlow as an employee will render sec_530 relief unavailable for all years without regard to the other criteria we begin with this element concerning the existence of a reasonable basis for purposes of sec_530 sec_530 sets forth three statutory safe havens reliance upon any of the circumstances enumerated in subparagraph a b or c of sec_530 is deemed sufficient to establish the requisite reasonable basis subparagraph a lists judicial precedent published rulings technical_advice with respect to the taxpayer ora letter_ruling to the taxpayer the amended petition alleges the petitioner relies on judicial precedent as its reasonable basis for not treating john f ludlow its sole shareholder and president as an employee during any part of and said judicial precedent is 307_f2d_289 5th cir cert_denied 371_us_940 on brief petitioner reiterates reliance on tex carbonate co v phinney 307_f2d_289 5th cir and cites as well to 527_fsupp_515 b d wis in support of the premise that petitioner reasonably looked to common_law control concepts in classifying ludlow for the reasons previously discussed tex carbonate co v phinney supra does not afford a reasonable basis for disregard of the explicit rules of sec_3121 and sec_31_3121_d_-1 and sec_31 -l e employment_tax regs equally unavailing in this regard is automated typesetting inc v united_states supra the district_court in that case simply evaluated the employment relationship of the involved individuals both through a common_law analysis and through application of the provisions relating to corporate officers id pincite in deciding that the individuals qualified as employees under either rubric the court did not repudiate the statutory treatment of corporate executives id pincite see also joseph m grey pub accountant p c v commissioner supra pincite n moreover even if we were to assume arguendo that the cited cases could offer a reasonable basis for treating an officer as a nonemployee petitioner has failed to establish reliance on the claimed precedent as a factual matter to fall within the safe - - harbors of sec_530 the taxpayer must have relied on the alleged authority during the periods in issue at the time the employment decisions were being made the statute does not countenance ex post facto justification see 181_f3d_272 2d cir reversing and remanding because it was unclear from the record whether the taxpayer in fact relied on any specific industry practice in reaching its decision to treat its workers as non-employee tenants let alone whether such reliance was reasonable 205_fsupp2d_376 m d pa the taxpayer must show that it relied upon those grounds alleged as a reasonable basis and that the reliance was reasonable w va pers servs inc v united_states aftr 2d pincite8 ustc par big_number at big_number s d w va the plain meaning of sec_530 is that only evidence known to and relied upon by the taxpayer is relevant facts that are learned after the incorrect treatment of the employees are not facts that a taxpayer relied upon in making its original decision regarding how to treat its employees until a few months before trial petitioner did not purport to rely on sec_530 or the bases described therein and expressly disclaimed any dependence on the statute petitioner’s present claim of reliance is not credible the following - - colloguy transpired at trial between ludlow and counsel for respondent q counsel for respondent are you familiar with the case texas carbonate versus phinney a ludlow no q have you ever discussed that case with anyone a no petitioner proposed to call grey the accountant who advised petitioner and prepared petitioner’s tax returns grey was not allowed to testify in this case because he had not been listed as a witness in petitioner’s trial memorandum in violation of this court’s standing pre-trial order see rule b his testimony in any event would not have made a difference see veterinary surgical consultants p c v commissioner tcmemo_2003_48 where grey testified that he was unaware of the tex carbonate co v phinney supra case until posttrial briefing during the fall of in 119_tc_121 petitioner failed to establish that it relied on judicial precedent or for that matter on any of the other sources specified in sec_530 a accordingly we conclude that subparagraph a does not aid petitioner here the same result obtains with respect to subparagraphs b and c the parties have stipulated that respondent did not audit petitioner for employment_tax purposes prior to the --- - examination underlying the present case petitioner therefore cannot show reliance on a past audit under sec_530 b likewise petitioner has adduced no evidence of conventions in the hauling industry to establish longstanding industry practice under sec_530 c the safe havens of sec_530 are therefore inapplicable on the record before us in seeking to establish a reasonable basis for ludlow’s treatment apart from the safe havens petitioner quotes from the following definition of employment status in sec_530 the term ‘employment status’ means the status of an individual under the usual common_law rules applicable in determining the employer-employee relationship as an employee or as an independent_contractor or other individual who is not an employee petitioner apparently believes that the purported lack of common_law control makes its treatment of ludlow reasonable within the meaning of sec_530 and that the above definition supports this view again however petitioner’s approach is contrary to controlling statutes and to the facts of this case as a matter of construction sec_530 defines employment status for purposes of certain provisions of sec_530 not germane here it does not purport to override or interpret the definition of employee in sec_3121 and related regulations hence sec_530 does not render it rational for petitioner to - have ignored the statutory mandate regarding corporate officers and to have taken a position that was not otherwise supported by authority petitioner also does not claim in actuality to have relied on sec_530 in deciding not to treat ludlow as an employee in or we conclude and have found as a fact that petitioner did not have a reasonable basis for failing to characterize ludlow as an employee consequently relief from employment_tax liability is not available to petitioner under sec_530 lastly in connection with sec_530 petitioner raises a due process argument this issue has never been properly pled by petitioner rather petitioner mentioned due process in its motion for leave to file an amended petition did not allege a due process violation in the amended petition itself and argued the matter only on brief generally issues not properly raised prior to briefing will not be considered when to do so would prevent the opposing party from presenting evidence that might have been offered if the issue had been timely raised dibleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 71_tc_874 here however even if we were to treat the due process issue as appropriately before us petitioner’s position 1s without merit - - sec_530 provides that the internal_revenue_service shall before or at the commencement of any audit inquiry relating to the employment status of one or more individuals who perform services for the taxpayer provide the taxpayer with a written notice of the provisions of this section small_business job protection act of sec a 110_stat_1766 on brief petitioner alleges that it learned of the existence of sec_530 only through the date notice_of_determination which postdated by a substantial margin the commencement on date of the underlying employment_tax audit petitioner then states the inaction of respondent in not providing petitioner with the required sect e notice constitutes a serious constitutional violation of petitioner’s right to due process and petitioner moves this court to allow it to recover its legal fees since the conduct of respondent is so egregious against the petitioner to the extent that petitioner’s due process contentions take the form of a claim for litigation or administrative costs and fees under sec_7430 such claim is premature rule a as pertinent here specifies that the appropriate time to seek recovery_of legal costs follows service of a written opinion see 104_tc_320 87_tc_533 furthermore even if petitioner’s allegations might be read as a plea encompassing other remedies petitioner has failed to show that its situation satisfies the prerequisites for relief -- - under the due process clause as this court has noted even ina criminal context defendants are generally required to establish actual prejudice in order to obtain due process relief 79_tc_185 involving a claimed denial of due process on account of delay in issuance of the subject deficiency_notice the record in the instant case is devoid of evidence of such prejudice although petitioner was made aware of sec_530 at least prior to filing its petition with the court petitioner failed therein to raise the statute nonetheless petitioner was subsequently granted leave to file an amended petition specifically to place at issue its right to relief under sec_530 the matter of substantive relief under sec_530 not as previously noted of a due process violation based on sec_530 notice procedures therefore was properly before the court at trial and petitioner was afforded an opportunity to be heard accordingly no actual prejudice was sustained the above analysis is consistent with our recent jurisprudence on the notice provision contained in section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_767 in 114_tc_489 affd 275_f3d_912 10th cir we considered this requirement that the commissioner include on each notice_of_deficiency the last date for filing a - - petition with the tax_court we held that where the commissioner failed to place such date on the notice but the taxpayers nonetheless received the notice and filed a petition in a timely manner the notice was valid id pincite in so holding we noted the absence of any delay prejudicial to the taxpayers’ ability to petition the court id pincite thus failure to comply with certain procedural notice requirements does not rise to the level of a denial of due process where as here the taxpayer’s opportunity to present its position is not prejudiced c conclusion we hold that ludlow is an employee of petitioner pursuant to sec_3121 and that petitioner is not entitled to relief under sec_530 accordingly petitioner is liable for fica and futa taxes for the periods in issue as set forth in respondent’s notice_of_determination and relevant stipulations to reflect the foregoing decision will be entered for respondent and in accordance with stipulations as to amounts
